Exhibit 99.1 CelLynx, Inc. (A Development Stage Company) Financial Statements Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Balance Sheets as of September 30, 2007 and 2006 and March 31, 2008 (unaudited) 2 Statements of Operations for the period October 11, 2005 (Date of Inception) to September 30, 2006 and for the year ended September 30, 2007, the Six Months Ended March 31, 2008 and 2007 (unaudited) and the Period From October 11, 2005 (Date of Inception) to March 31, 2008 (unaudited) 3 Statements Of Stockholders’ Deficit for the Period from October 11, 2005 (Date of Inception) to March 31, 2008 4 Statements Of Cash Flows for the period October 11, 2005 (Date of Inception) to September 30, 2006 and for the year ended September 30, 2007, the Six Months Ended March 31, 2008 and 2007 (unaudited) and the Period From October 11, 2005 (Date of Inception) to March 31, 2008 (unaudited) 5 Notes To Financial Statements 6 i INDEPENDENT AUDITORS’ REPORT The Board of Directors CelLynx, Inc. Laguna Niguel, California We have audited the accompanying balance sheets of CelLynx, Inc. (a development stage company) as of September 30, 2007 and 2006, and the related statements of operations, stockholders' deficit, and cash flows for the period October 11, 2005 (inception) to September 30, 2006 and for the year ended September 30, 2007. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CelLynx, Inc., as of September 30, 2007 and 2006, and the results of its operations and cash flows for the period October 11, 2005 (inception) to September 30, 2006 and for the year ended September 30, 2007 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred net losses since its inception and has experienced severe liquidity problems. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moore Stephens Wurth Frazer and Torbet, LLP Walnut, California July 24, 1 CELLYNX, INC. (A Development Stage Company) BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2008 (UNAUDITED) September 30, September 30, March 31, 2007 2006 2008 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 2,371 $ 152,167 $ 91,531 Other assets - - 4,397 Total current assets 2,371 152,167 95,928 EQUIPMENT, net 755 1,259 2,077 INTANGIBLE ASSETS, net 28,406 14,702 45,729 TOTAL ASSETS $ 31,532 $ 168,128 $ 143,734 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Payroll taxes payable - - 47,522 Accrued liabilities 37,569 30,737 98,297 Note payable 250,000 - 250,000 Share-based compensation liability - - 296,267 Accrued interest 12,192 1,644 18,392 Total current liabilities 299,761 32,381 710,478 LONG TERM LIABILITIES Note payable - 250,000 - Stockholder notes 52,400 - 60,000 Total liabilities 352,161 282,381 770,478 STOCKHOLDERS' DEFICIT: Common stock, no par value, 120,000,000 authorized; 54,264,666 40,278,000, and 59,913,599 (unaudited) shares issued and outstanding 699,631 559,764 1,209,535 Additional paid in capital 16,652 16,652 (72,966 ) Deficit accumulated during the development stage (1,036,912 ) (690,669 ) (1,763,313 ) Total stockholders' deficit (320,629 ) (114,253 ) (626,744 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 31,532 $ 168,128 $ 143,734 The accompanying notes are an integral part of these financial statements 2 CELLYNX, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS FOR THE PERIOD OCTOBER 11, 2005 (Date of Inception) TO SEPTEMBER 30, 2006 AND THE YEAR ENDED SEPTEMBER 30, 2007, FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) AND THE PERIOD FROM OCTOBER 11, 2005 (DATE OF INCEPTION) TO MARCH 31, 2008 (UNAUDITED) Year Ended September30, For the period from October 11, 2005 (date of inception) to September 30, Six Months Ended March 31, For the period from October 11, 2005 (date of inception) 2007 2006 2008 2007 to March 31, 2008 (Unaudited) (Unaudited) (Unaudited) Net Revenue $ - $ - $ - $ - $ - Cost of Revenue - Gross profit - Operating expenses Research and development 81,218 209,701 53,068 81,219 343,987 General and administrative 254,650 481,245 668,984 249,914 1,404,879 Total operating expenses 335,868 690,946 722,052 331,133 1,748,866 Loss from operations (335,868 ) (690,946 ) (722,052 ) (331,133 ) (1,748,866 ) Non-operating income (expense): Interest income 173 1,921 - 173 2,094 Interest expense (10,548 ) (1,644 ) (6,200 ) (5,000 ) (18,392 ) Change in fair value of share-based compensation liability - - 1,851 - 1,851 Total non-operating (expense) income (10,375 ) 277 (4,349 ) (4,827 ) (14,447 ) Loss before provision for income taxes (346,243 ) (690,669 ) (726,401 ) (335,960 ) (1,763,313 ) Provision for income taxes - Net loss $ (346,243 ) $ (690,669 ) $ (726,401 ) $ (335,960 ) $ (1,763,313 ) Weighted average shares outstanding : Basic 47,443,771 35,534,446 55,971,315 40,585,399 44,499,913 Diluted 47,443,771 35,534,446 55,971,315 40,585,399 44,499,913 Earnings per share: Basic $ (0.01 ) $ (0.02 ) $ (0.01 ) $ (0.01 ) $ (0.04 ) Diluted $ (0.01 ) $ (0.02 ) $ (0.01 ) $ (0.01 ) $ (0.04 ) The accompanying notes are an integral part of these financial statements 3 CELLYNX, INC. (A Development Stage Company) STATEMENT OF STOCKHOLDERS' DEFICIT FOR PERIOD FROM OCTOBER 11, 2005 (DATE OF INCEPTION) TO MARCH 31, 2008 Deficit Accumulated During Total Common Stock Additional Paid Development Stockholders' Shares Amount in Capital Stage Deficit Balance, October 11, 2005 (Date of Inception) - $ - $ - $ - $ - Shares issued for cash 37,300,000 261,964 - - 261,964 Shares issued for services 2,978,000 297,800 - - 297,800 Options issues to employees and non employees - - 16,652 - 16,652 Net loss - - - (690,669 ) (690,669 ) Balance, September 30, 2006 40,278,000 559,764 16,652 (690,669 ) (114,253 ) Shares issued for services 13,986,666 139,867 - - 139,867 Net loss - - - (346,243 ) (346,243 ) Balance, September 30, 2007 54,264,666 699,631 16,652 (1,036,912 ) (320,629 ) Shares issued for cash (unaudited) 5,187,822 466,904 - - 466,904 Shares issued for services (unaudited) 461,111 43,000 - - 43,000 Transfer to share-based compensation liability - - (89,618 ) - (89,618 ) Net loss (unaudited) - - - (726,401 ) (726,401 ) Balance, March 31, 2008 (unaudited) 59,913,599 $ 1,209,535 $ (72,966 ) $ (1,763,313 ) $ (626,744 ) The accompanying notes are an integral part of these financial statements 4 CELLYNX, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS FOR THE PERIOD OCTOBER 11, 2005 (Date of Inception) TO SEPTEMBER 30, 2006 AND THE YEAR ENDED SEPTEMBER 30, 2007, FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) AND THE PERIOD FROM OCTOBER 11, 2005 (DATE OF INCEPTION) TO MARCH 31, 2008 (UNAUDITED) Year Ended September 30, For the period from October 11, 2005 (date of inception) to September30, Six Months Ended March 31, For the period from October 11, 2005 (date of inception) 2007 2006 2008 2007 to March 31, 2008 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (346,243 ) $ (690,669 ) $ (726,401 ) $ (335,960 ) $ (1,763,313 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 504 315 406 252 1,225 Stock issued for services 139,867 297,800 43,000 - 480,667 Stock compensation expense for options issued to employees - 16,652 208,500 - 225,152 Change in share-based compensation liability - - (1,851 ) - (1,851 ) Change in other assets - - (4,397 ) - (4,397 ) Change in payroll taxes payable - - 47,522 - 47,522 Change in accrued liabilities 6,832 30,737 60,728 (12,117 ) 98,297 Change in accrued interest 10,548 1,644 6,200 5,000 18,392 Net cash used in operating activities (188,492 ) (343,521 ) (366,293 ) (342,825 ) (898,306 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment - (1,574 ) (1,728 ) - (3,302 ) Increase in intangible assets (13,704 ) (14,702 ) (17,323 ) - (45,729 ) Net cash used in investing activities (13,704 ) (16,276 ) (19,051 ) - (49,031 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - 250,000 - - 250,000 Proceeds from issuance of common stock - 261,964 466,904 194,866 728,868 Proceeds from stockholders note payable 52,400 - 7,600 - 60,000 Net cash provided by financing activities 52,400 511,964 474,504 194,866 1,038,868 NET (DECREASE) INCREASE IN CASH (149,796 ) 152,167 89,160 (147,959 ) 91,531 CASH , BEGINNING OF PERIOD 152,167 - 2,371 152,167 - CASH, END OF PERIOD $ 2,371 $ 152,167 $ 91,531 $ 4,208 $ 91,531 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ - $ - $ - $ - $ - Income taxes paid $ - $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements 5 CelLynx, Inc. (A Development Stage Company) Notes To Financial Statements Note 1 - Organization and Basis of Presentation Organization and Line of
